Exhibit 99.1 Marten Transport Announces First Quarter Results Net Income Improves 33% in Eighth Straight Quarter of Year-Over-Year Profit Growth MONDOVI, Wis., April 17, 2012 (GLOBE NEWSWIRE) Marten Transport, Ltd. (Nasdaq:MRTN) today reported a 33.0% increase in net income to $5.4 million, or 25 cents per diluted share, for the first quarter ended March 31, 2012, from $4.1 million, or 19 cents per diluted share, for the first quarter of 2011. It was the company's eighth consecutive year-over-year increase in quarterly profitability. Operating revenue, consisting of revenue from truckload and logistics operations, increased to $151.5 million in the first quarter of 2012 from $137.9 million in the 2011 quarter. Operating revenue, net of fuel surcharges, increased 9.0% to $122.6 million in the 2012 quarter from $112.5 million in the 2011 quarter.Fuel surcharge revenue increased to $28.8 million for the first quarter of 2012 from $25.4 million in the 2011 quarter, due to higher fuel prices. Operating expenses as a percentage of operating revenue, with both amounts net of fuel surcharge revenue, improved to 92.2% for the first quarter of 2012 from 93.2% for the first quarter of 2011. Chairman and Chief Executive Officer Randolph L. Marten said, "We are encouraged by our continued profitable growth.Despite increasing fuel prices and a tight driver market, our focus on building a multi-faceted business model and attention to developing a diverse customer base have expanded our logistics business and our regional operations throughout the country.Our logistics revenue, net of intermodal fuel surcharges, grew by 9.6% to $33.4 million in this year's first quarter from $30.5 million in the 2011 quarter.We have increased our regional operations to 67.8% of our truckload fleet as of March 31, 2012, from 57.1% as of a year earlier. Our regional operations contributed to a 4.5% increase in our average truckload revenue, net of fuel surcharges, per tractor per week, over last year's first quarter. "We are also pleased to have again been named one of America's 100 Most Trustworthy Companies in the annual survey recently commissioned by Forbes magazine.We are one of only three companies to be named to the list for the fourth consecutive year.The listing, compiled for Forbes by GMI Ratings, recognizes US exchange-listed companies with market capitalizations of at least $250 million that display the highest corporate integrity as measured by GMI Ratings' Accounting and Governance Risk score – a measure of the transparency and reliability of a company's financial reporting and governance practices." Marten Transport, with headquarters in Mondovi, Wis., is one of the leading temperature-sensitive truckload carriers in the United States.Marten specializes in transporting and distributing food and other consumer packaged goods that require a temperature-controlled or insulated environment.Marten offers service in the United States, Canada and Mexico, concentrating on expedited movements for high-volume customers.Marten's common stock is traded on the Nasdaq Global Select Market under the symbol MRTN. This press release contains certain statements that may be considered forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. These statements by their nature involve substantial risks and uncertainties, and actual results may differ materially from those expressed in such forward-looking statements. Important factors known to the Company that could cause actual results to differ materially from those discussed in the forward-looking statements are discussed in Item 1A of the Company's Annual Report on Form 10-K for the year ended December 31, 2011. The Company undertakes no obligation to correct or update any forward-looking statements, whether as a result of new information, future events or otherwise. MARTEN TRANSPORT, LTD. CONSOLIDATED CONDENSED BALANCE SHEETS (Unaudited) March 31, December 31, (In thousands, except share information) ASSETS Current assets: Cash and cash equivalents $ $ Receivables: Trade, net Other Prepaid expenses and other Deferred income taxes Total current assets Property and equipment: Revenue equipment, buildings and land, office equipment and other Accumulated depreciation ) ) Net property and equipment Other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable and accrued liabilities $ $ Insurance and claims accruals Total current liabilities Deferred income taxes Total liabilities Stockholders' equity: Marten Transport, Ltd. stockholders' equity: Preferred stock, $.01 par value per share; 2,000,000 shares authorized; no shares issued and outstanding Common stock, $.01 par value per share; 48,000,000 shares authorized; 22,057,795 shares at March 31, 2012, and 21,984,597 shares at December 31, 2011, issued and outstanding Additional paid-in capital Retained earnings Total Marten Transport, Ltd. stockholders' equity Noncontrolling interest Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ MARTEN TRANSPORT, LTD. CONSOLIDATED CONDENSED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended March 31, (In thousands, except per share information) OPERATING REVENUE $ $ OPERATING EXPENSES (INCOME): Salaries, wages and benefits Purchased transportation Fuel and fuel taxes Supplies and maintenance Depreciation Operating taxes and licenses Insurance and claims Communications and utilities Gain on disposition of revenue equipment ) ) Other Total operating expenses OPERATING INCOME NET INTEREST (INCOME) EXPENSE ) 19 INCOME BEFORE INCOME TAXES Less:Income before income taxes attributable to noncontrolling interest INCOME BEFORE INCOME TAXES ATTRIBUTABLE TO MARTEN TRANSPORT, LTD. PROVISION FOR INCOME TAXES NET INCOME $ $ BASIC EARNINGS PER COMMON SHARE $ $ DILUTED EARNINGS PER COMMON SHARE $ $ DIVIDENDS PAID PER COMMON SHARE $ $ MARTEN TRANSPORT, LTD. SEGMENT INFORMATION (Unaudited) Dollar Percentage Change Change Three Months Three Months Three Months Ended Ended Ended March 31, March 31, March 31, (Dollars in thousands) 2012 vs. 2011 2012 vs. 2011 Operating revenue: Truckload revenue, net of fuel surcharge revenue $ $ $ % Truckload fuel surcharge revenue Total Truckload revenue Logistics revenue, net of intermodal fuel surcharge revenue Intermodal fuel surcharge revenue Total Logistics revenue Total operating revenue $ $ $ % Operating income: Truckload $ $ $ % Logistics Total operating income $ $ $ % Operating ratio: Truckload % % )% Logistics Consolidated operating ratio % % )% MARTEN TRANSPORT, LTD. OPERATING STATISTICS (Unaudited) Three Months Ended March 31, Truckload Segment: Total Truckload revenue (in thousands) $ $ Average truckload revenue, net of fuel surcharges, per tractor per week(1) $ $ Average tractors(1) Average miles per trip Non-revenue miles percentage(2) % % Total miles – company-employed drivers (in thousands) Total miles – independent contractors (in thousands) Logistics Segment: Total Logistics revenue (in thousands) $ $ Brokerage: Marten Transport Revenue (in thousands) $ $ Loads MWL Revenue (in thousands) $ $ Loads Intermodal: Revenue (in thousands) $ $ Loads Average tractors 56 69 At March 31, 2012 and March 31, 2011: Total tractors(1) Average age of company tractors (in years) Total trailers Average age of company trailers (in years) Ratio of trailers to tractors(1) Three Months Ended March 31, (In thousands) Net cash provided by operating activities $ $ Net cash used for investing activities Weighted average shares outstanding: Basic Diluted (1) Includes tractors driven by both company-employed drivers and independent contractors.Independent contractors provided 52 and 75 tractors as of March 31, 2012, and 2011, respectively. (2) Represents the percentage of miles for which the company is not compensated.
